Title: From Thomas Jefferson to Caspar Wistar, 18 February 1804
From: Jefferson, Thomas
To: Wistar, Caspar


               
                  Dear Sir 
                  Washington Feb. 18. 04.
               
               Having recieved the inclosed essay on public education from it’s author, the revd. mr Knox, &, as I presume with a view that it should be communicated to the Philosophical society, I take the liberty of putting it under cover to you for that purpose, and to present you my salutations & respect.
               
                  Th: Jefferson 
               
            